JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. CIR. R. 36(b). It is
ORDERED and ADJUDGED that the district court’s judgment is affirmed.
This interlocutory appeal challenges the district court’s failure to grant plaintiffs a preliminary injunction prohibiting enforcement of certain municipal regulations of the District of Columbia against them. The plaintiffs wanted to stop the spitting and development of a lot in their neighborhood. After some of the plaintiffs erected protest signs in their yards, the District issued notices of violation to them on the ground that the signs violated municipal regulations. See D.C. Mun. Regs. tit. 12, § 3107 (2006); id. tit. 24, § 108. An additional plaintiff claims the District’s regulations and enforcement actions deterred her from erecting a protest sign of her own. After Itigation commenced, the District rescinded the notices of violation, stated plaintiffs committed no violations, promised not to enforce the contested provisions against plaintiffs, and amended the municipal regulations via emergency rule-making to exclude non-commercial speech.
We review a district court decision not to issue a prelminary injunction for clear error and abuse of discretion. Cox v. Democratic Cent. Comm. of D.C., 200 F.2d 356, 356 (D.C.Cir.1952). In Ight of the District’s corrective actions, the district court reasonably found that the status quo of the Itigation would be preserved without an injunction and that plaintiffs faced no imminent harm. Given those findings, the district court did not abuse its discretion when it denied plaintiffs’ request for a preliminary injunction.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cie. R. 41.